PER CURIAM.
The referee’s order expunging the claim, filed by the people of the state of New York against the collector of internal revenue, was affirmed by the District Court. The order entered expunged the record of an unliquidated claim for additional franchise taxes due to the state of New York from the bankrupt for the tax years beginning November 1,1917 to 1928, inclusive. The reason therefor was that the appellant did not file its elaim within the time allowed by the tax bar order. We have heretofore held that orders such as that appealed from had binding effect upon sovereigns and must be complied with. Matter of Morgenstem & Co., Bankrupt, 57 F.(2d) 163 decided April 4, 1932 (C. C. A. 2d Cir.); In re Anderson, 279 F.525 (C. C. A. 2). Upon the authority of these cases, the order appealed from is affirmed, but without prejudice to an application by the people of the state of New York presenting an actual claim which can be audited and showing lawful reasons why it should be paid, at which time the trustee may contest the right to payment.
Order affirmed.